Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on March 30, 2022. 
Claims 1 - 20 are pending and being considered on the merits.
Claims 1- 20 are currently amended.
Claims 1- 20 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the objections/rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 -20  under § 102, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claim 1, Applicant argued in substance that (1) the newly added limitations: “a computer numerical control (CNC) machining system programmed to machine a part according to a defined plan, wherein the CNC machining system includes a plurality of registers,” “a coordinate measuring machine (CMM) having a measurement processor for measuring a plurality of features of a the machined part,” “compensation processor for receiving a plurality of measurements of the plurality of calculating the CNC offsets based at least in part on the plurality of measurements and storing the CNC offsets in the plurality of registers of the CNC machining system,” and “wherein the CNC offsets stored in the plurality of registers of the CNC machining system are accessed by a CNC compensation program to correct the operation of the CNC machining system during a subsequent machining process”  are not taught by prior arts. 

Examiner fully considered but this argument is rendered moot due to new ground(s) of objection/rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Gu teaches: in figure 6 paragraphs  [0020] – [0077] wherein a computer numerical control (CNC) machining system programmed to machine a part according to a defined plan, wherein the CNC machining system includes a plurality of registers;  reference Gu teaches: in paragraph [0022] wherein a coordinate measuring machine (CMM) having a measurement processor for measuring a plurality of features of a the machined part;  reference Gu teaches: in paragraph [0024] and reference Kocic teaches: in paragraphs [0047], [0049], and [0051] – [0052]  wherein first compensation processor within the CMM programmed for receiving a plurality of measurements of the plurality of  features; reference Gu teaches: in paragraphs [0024] & [0077] wherein calculating the CNC offsets based at least in part on the plurality of measurements and storing the CNC offsets in the plurality of registers of the CNC machining system;  reference Gu teaches: in figure 6 and paragraphs  [0080] and [0081] wherein the CNC offsets stored in the plurality of registers of the CNC machining system are accessed by a CNC compensation program to correct the operation of the CNC machining system during a subsequent machining process. Therefore, Gu, in combination with Kocic, teaches the newly added limitations.

With respect to claims 11 and 18, they are substantially similar to claim 1, respectively, and are rejected in the same manner, and the same reasoning applying.  

Applicant's arguments for other claims, which depend on the argued patentability of
claim 1, 11, and 18 are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENTS: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 20 are rejected 35 U.S.C. 103 as being unpatentable over Gu (US Pub. 2018/0136626), in view of Kocic (US Pub. 2021/0140752).

Regarding claim 1, Gu teaches:
a system to derive and apply computer numerical control  (Abstract; para [0001]), comprising: 
a computer numerical control (CNC) machining system programmed to machine a part according to a defined plan, wherein the CNC machining system includes a plurality of registers (Fig 6, para [0020] & para [0077]; see also para [0001] & para [0022]); 
a coordinate measuring machine (CMM) having a measurement processor for measuring a plurality of features of the machined part (para [0022]);
 first compensation processor for receiving a plurality of measurements of the plurality of (para [0024]; see also para [0025]), 
calculating the CNC offsets based at least in part on the plurality of measurements and storing the CNC offsets in the plurality of registers of the CNC machining system (para [0024] & para [0077]);
 wherein the CNC offsets stored in the plurality of registers of the CNC machining system are accessed by a CNC compensation program to correct the operation of the CNC machining system during a subsequent machining process (Fig 6, paras [0080] – [0081]; see also paras [0077] – [0078]),  

Gu specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 


    PNG
    media_image1.png
    849
    620
    media_image1.png
    Greyscale

[0020] The workpiece 12 is produced by the manufacturing tool 14 based on a part print, which maybe a two or three-dimensional engineering drawing or engineering model. The part print used to create the workpiece 12 is representative of a single set of design characteristics, often represented by a single part number. Some or all of the design characteristics are implemented by the manufacturing tool 14, or a combination of multiple systems, on a plurality of workpieces 12. In general, as used herein, a part is a set of design characteristics represented by the part print, and a workpiece is an individual instance of material being transformed by the manufacturing tool 14 into a physical representation of the part. Several workpieces 12 may progress successively through the manufacturing tool 14 tasked with creating the part.
[0077] The method 200 transfers or inputs the calculated compensation variables to the computer controlled manufacturing tool 14. Registers are built into the fixed G-code programming of the manufacturing tool 14, such that the compensation variables may be incorporated into operation of the manufacturing tool 14 without altering fixed G-code programming.

[0022] Once the one or more features 16 are machined into one or more of the workpieces 12, a dimensional measuring device, such as a coordinate measuring machine or CMM 18 may measure one or more dimensions of one or more of the resulting workpieces 12. Each measured dimension may be taken with respect to an established datum or control surface that may be specified in the corresponding part print of the workpiece 12. The engineering drawing may specify a nominal dimension for each measurement, and may further provide acceptable tolerances
[0024] The system 10 may further include a compensation processor 20 that is configured to receive part measurement data 22 from the CMM 18, and to compute one or more compensation variables 24, such as global offsets and local offsets. The compensation processor 20 may include, for example and without limitation, a COMP (Capability Optimization for Machining Process) software package that may aid in computing the one or more compensation variables 24. Determination of the compensation variables 24 is described in further detail herein. Once computed, the compensation variables 24 maybe loaded into the manufacturing tool 14 to enhance the dimensional accuracy of the machining process.

[0080] The method 200 includes shifting a position of the manufacturing system 10 by the solved compensation variables. In particular, the method 200 may shift a location of the coordinate system representing the workpiece 12 within the machine coordinate system based on the solved compensation variables, as shown in Equation 4.
[0081] By electronically shifting coordinates of the manufacturing tool, resulting manufacturing operations performed by the manufacturing tool 14 are physically shifted or offset relative of the actual workpieces 12 produced following the shift. For example, in a basic situation, where the linear equations may have determined that one of the compensation variables, the x-value of the table system 112, was off by 0.01 inches. The result of the electronic shift of the manufacturing tool 14would be to account for such deviation and move the physical machining processes in the opposite direction relative to the table system 112. The manufacturing tool 14 therefore improves manufacturing goperations based on the compensation variables, and does so without altering fixed G-code programming of the manufacturing tool 14.

but, Gu does not explicitly disclose:
a coordinate measuring machine (CMM) having a measurement processor for measuring  and a first compensation processor programmed for receiving a plurality of measurements of the plurality of features (Note: Gu does not disclose that the “first compensation processor” is an component of the CMM. However, Gu suggest that “first compensation processor” could be an component of the CMM. See para [0025]: “sufficient . . . processing . . . capabilities to perform all calculations . . . Additional computational devices  may be incorporated . . . recognizable to skilled artisans”)

However, Kocic teaches:  
a coordinate measuring machine (CMM) having a measurement processor for measuring  and a first compensation processor programmed for receiving a plurality of measurements of the plurality of features (Kocic: Fig 1c, modules 140 & 150, paras [0047], [0049], & [0051] – [0052]).

Kocic specifically teaches (underlines and red boxes are added by Examiner for emphasis): 



    PNG
    media_image2.png
    682
    915
    media_image2.png
    Greyscale

[0047] In operation, the CMM 100 measures the work piece 180 by moving the measuring sensor 140relative to the work piece 180 to measure the work piece 180.
[0049] Some embodiments of a CMM 100 include a control system 150 (or “controller” or “control logic”) configured to control the CMM 100, and process data acquired by the CMM. FIG. 1Cschematically illustrates an embodiment of a control system 150 having several modules in electronic communication over a bus 151.
[0050] In general, some or all of the modules may be implemented in one or more integrated circuits, such as an ASIC, a gate array, a microcontroller, or a custom circuit, and at least some of the modules may be implemented in non-transient computer-implemented code capable of being executed on a computer processor 157.
[0051] Some embodiments include a computer processor 157, which may be a microprocessor as available from Intel Corporation, or an implementation of a processor core, such as an ARM core, to name but a few examples. The computer processor 157 may have on-board, non-transient digital memory (e.g., RAM or ROM) for storing data and/or computer code, including non-transient instructions for implementing some or all of the control system operations and methods. Alternately, or in addition, the computer processor 157 may be operably coupled to other non-transient digital memory, such as RAM or ROM, or a programmable non-transient memory circuit for storing such computer code and/or control data. Consequently, some or all of the functions of the controller 150may be implemented in software configured to execute on the computer processor.
It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu and to incorporate the teachings of Kocic for CMM with at least two processors. The one of ordinary skill in the art would have been motivated to do so improve the ability of the CMM to measure surface finishes of a machined part by incorporating an additional processor bosting the computation power of the CMM, thereby eliminating the need for an additional specialized tool, for example, a separate specialized compensation processor (Kocic: para [0002]).
	Regarding claim 2, modified Gu teaches all the limitations of claim 1. 
Modified Gu further teaches including: 
dimensional information of the machined part saved in the CMM and retrieved by the first compensation processor (Gu: para [0003] & Kocic: paras [0047], [0049], & [0051] – [0052]).

Regarding claim 3, modified Gu teaches all the limitations of claim 2. 
Modified Gu further teaches including: 
a group of variable data in an offset calculation subroutine applied to calculate the CNC offsets of the machined part by the first compensation processor (Gu: paras [0077] – [0078] & Kocic: paras [0047], [0049], & [0051] – [0052]).
Regarding claim 4, modified Gu teaches all the limitations of claim 3. 
Modified Gu further teaches and Gu also teaches including: 
a report of the CNC offsets forwarded by the CMM to the CNC machining system (Gu: paras [0040] – [0041]).  

Regarding claim 5, modified Gu teaches all the limitations of claim 1. 
Modified Gu further teaches wherein:
the CMM includes a second compensation processor having stored machined part measurement data from the CMM used to generate deviation reports (Gu: paras [0040] – [0041]) &  Kocic: paras [0047], [0049], & [0051] – [0052]).  


Regarding claim 6, modified Gu teaches all the limitations of claim 5. 
Modified Gu further teaches wherein:
a plurality of variable data applied by the second compensation processor (Gu: paras [0077] – [0078] &  Kocic: paras [0047], [0049], & [0051] – [0052]).  

Regarding claim 7, modified Gu teaches all the limitations of claim 6. 
Modified Gu further teaches and Gu also teaches wherein:
the variable data includes coordinate system data including a feature measurement, a machine origin, a rotational center position of one or more tables and a fixture origin (Gu: para [0033]).  


Regarding claim 8, modified Gu teaches all the limitations of claim 6. 
Modified Gu further teaches and Gu also teaches wherein:
the variable data includes feature information including feature names, feature nominal positions, feature measured positions, feature tolerances and measurement directions (Gu: para [0038]).  

Regarding claim 9, modified Gu teaches all the limitations of claim 1. 
Modified Gu further teaches and Gu also teaches wherein:
the measured features include measured dimensions taken with respect to an established datum of the machined part (Gu: para [0003]).  

Regarding claim 10, modified Gu teaches all the limitations of claim 1. 
Modified Gu further teaches and Gu also teaches wherein:
the measured features include measured dimensions taken with respect to at least one control surface of the machined part (Gu: para [0022]).  
.

Regarding claims 11 – 20, modified Gu teaches the apparatus. Therefore, modified Gu teaches the method and system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Filhaber (US Pub. 2016/0191911): teaches CMM with more than one processors.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        06/30/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115